DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, line 3, recites: “the target.” Examiner suggests the phrase be re-written as: --a target--.
Claim 1, line 4 recites: “the delivered radiation.” Examiner suggests the phrase be re-written as: --delivered radiation--.
Claim 1, line 10, recites: “a treatment plan module is configured for.” Examiner suggests the phrase be re-written as: --a treatment plan module configured for--.  
Claim 1, line recites: “an optimizing module is configured for.” Examiner suggests the phrase be re-written as: -- an optimizing module configured for--.
Claim 2, line 4 recites: “focus point can be changed.” Examiner suggests the phrase be re-written as: -- focus point is changed --.
Claim 2, line 11, recites: “said target.” Examiner suggests the phrase be re-written as: --a target--.
Claim 2, line 12, recites: “the regions of interest.” Examiner suggests the phrase be re-written as: --regions of interest--.
Claim 2, line 13, recites: “the patient.” Examiner suggests the phrase be re-written as: --a patient--.
Claim 2, lines 14-15 recites: “the delivered radiation.” Examiner suggests the phrase be re-written as: --delivered radiation--.
Claim 3, line 3 recites: “delivered can be changed.” Examiner suggests the phrase be re-written as: --delivered radiation--.
Claim 3, line 7, recites: “the patient.” Examiner suggests the phrase be re-written as: --a patient--. 
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a calculation module in claims 1 and 2;
a treatment plan module in claim 1;
a treatment planning module in claim 2
an optimizing module in claims 1 and 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 











Independent claim 1
Examiner note(s): For purposes of examination, claim 1 is treated as not containing claim objections (see for example, claim objections section above).
A treatment planning computer structure comprising:
a calculation module configured for generating radiation dose profiles to be delivered to the target, for providing a convex optimization problem that steers the delivered radiation according to clinical criteria objectives for optimizing the delivered radiation based on the clinical criteria objectives, and for calculating dose profiles for specific treatment configurations including beam shape settings for the radiation dose profiles are calculated using the convex optimization function; 
a treatment plan module is configured for creating treatment plans including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations, wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation, the shape of the spatial distribution depending on the beam shape settings; and 
an optimizing module is configured for selecting an optimal treatment plan that satisfies the clinical criteria.


Analysis:
Claim 1 is ineligible
Step 1: Statutory Category?
Yes. The claim recites a computer structure, which is a manufacture or machine, thus a statutory category.
Step 2A- Prong 1: Judicial Exception recited?
Yes.
[Examiner note: claim 1 recites limitations including judicial exceptions, contained in the recited functionality of the “modules.” The exceptions are a combination of both ].
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
[Examiner note(s): The recited computer structure is configured to perform limitations (see above) via “modules,” but the computer does not integrate the recited judicial exceptions into a practical application. The computer structure represents mere instructions to apply the judicial exceptions on a computer structure and the claim is still directed to the judicial exceptions. The modules are treated as “generic” computer components].
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept.




Independent claim 2
Examiner note(s): Claim 2 attempts to incorporate a treatment planning computer structure with a radiation therapy system via preamble. Analysis however, is based on the body of the claim. Examiner concludes that claim 2 is similar to claim 1, wherein a computer structure is claimed comprising modules with functionalities that contain judicial exceptions. Claim 2 is analyzed based on the claimed modules and their associated functionality. For purposes of examination, claim 2 is treated as not containing claim objections (see for example, claim objections section above).
A treatment planning computer structure in a radiation therapy system, the radiation therapy system comprising a radiation therapy unit having a fixed radiation focus point, wherein a spatial dose distribution surrounding the focus point can be changed by adjusting beam shape setting, including collimator settings, said collimator being arranged in sectors and having a plurality of collimator passage inlets directing radiation emanating from radioactive sources of a source carrier arrangement of the therapy system to said focus point, further comprising: 
a calculation module configured for generating isocenter positions in said target volume, for setting a number of objectives reflecting clinical criteria for the regions of interest, including targets to be treated during treatment of the patient, organs at risk and/or healthy tissue, for providing a convex optimization problem that steers the delivered radiation according to the objectives, and for calculating dose rates for specific treatment configurations including sector and collimator settings and irradiation time for the isocenters using said convex optimization problem; 
a treatment planning module configured for creating treatment plans including determining shots to be delivered during treatment based on the treatment configurations, wherein each shot is modelled by a spatial dose volume distribution of radiation, the shape of said spatial distribution depending on the specific sector and collimator setting and irradiation time; and 
an optimizing module configured for selecting an optimal treatment plan that satisfies the clinical criteria.




Claim 2 is ineligible
Step 1: Statutory Category?
Yes. The claim recites a computer structure, which is a manufacture or machine, thus a statutory category.
Step 2A- Prong 1: Judicial Exception recited?
Yes.
[Examiner note: claim 2 recites limitations including judicial exceptions, contained in the recited functionality of the “modules.” The exceptions are a combination of both mental process type and mathematical concept type groupings of abstract ideas, wherein steps including setting objectives, creating a treatment plan and selecting an optimal plan can be carried out with a knowledge of a clinical objective(s) and mathematical parameters. The abstract ideas in this instance are merely performed within a computer structure. For purposes of analysis, Examiner concludes that claim 2 recites abstract ideas].
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
[Examiner note(s): The recited computer structure is configured to perform limitations (see above) via “modules,” but the computer does not integrate the recited judicial exceptions into a practical application. The computer structure represents mere instructions to apply the judicial exceptions on a computer structure and the claim is still directed to the judicial exceptions. The modules are treated as “generic” computer components]
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept.
Independent claim 3
Examiner note(s): For purposes of examination, claim 3 is treated as not containing claim objections (see for example, claim objections section above).
A method for treatment planning for a radiation therapy system, the radiation therapy system comprising a radiation therapy unit, wherein a spatial dose delivered can be changed by adjusting beam shape settings, said method comprising the steps of: 
setting a number of objectives reflecting clinical criteria for regions of interest, including targets to be treated during treatment of the patient, organs at risk and/or healthy tissue; 
modelling radiation dose profiles to be delivered to said target; 
providing a convex optimization problem that steers the delivered radiation according to the objectives; 
calculating dose profiles for specific treatment configurations including beam shape settings for the radiation dose profiles using said convex optimization problem;
creating treatment plans including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations, wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation, the shape of said spatial distribution depending on the beam shape settings; and 
selecting an optimal treatment plan that satisfies the clinical criteria.


Analysis:
Claim 3 is ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
setting a number of objectives … modelling radiation dose profiles … calculating dose profiles … using convex optimization … creating treatment plans … and selecting an optimal treatment plan. BIRCH. STEWART, KOLASCH- & BIRCH, LLPPCL/QL/qlApplication No.: 15 581.283Docket No.: 5808-014]PIJSI Repy to Office Action of Ma% 15. 2019Page 7 of 13 set
[Examiner treats the aforementioned limitations as examples of a “mental process” and/or mathematical abstract idea. The limitations impart a mental process/ mathematical grouping of abstract ideas to independent claim 3. Examiner notes: a) steps involving setting an objective, creating a plan and selecting an optimal plan, for purposes of analysis represents a mental process; b) step(s) of modelling and calculating dose profiles represents the mathematical abstraction; c) the use of a physical aid (e.g. pen and paper, slide rule, calculator) to assist in completing a calculation (e.g. convex optimization) however, does not negate the mental nature of the activity.].
Examiner concludes that claim 3 falls under the mental process type and mathematical concept type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claims 4-24 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to a mental process type abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 10744343. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10744343 similarly claims a treatment planning computer structure comprising: 
a calculation module
a treatment plan module configured for creating treatment plans including determining the radiation dose profiles to be delivered during treatment based on treatment configurations, wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation, the shape of the spatial distribution depending on the beam shape settings and
an optimizing module configured for selecting an optimal treatment plan that satisfies the clinical criteria, wherein a radiation dose plan is generated for delivery to the target through the collimator body according to the selected optimal treatment plan.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 16, 17 and 22 of U.S. Patent No. 10744343. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10744343 similarly claims a treatment planning computer structure comprising:
a calculation module (claim 1) configured for generating isocenter positions (claim 2) in a target volume, for setting a number of objectives (claims 1, 2, 3 and 2) reflecting clinical criteria for the regions of interest … for providing a convex optimization (claims 1, 2 and 22) problem that steers delivered radiation according to the objectives, and for calculating dose rates (claim 2) for specific treatment configurations including sector and collimator settings  (claims 2 and 16) and irradiation time (claims 2 and 16) for the isocenters using said convex optimization problem; 
a treatment plan module (claims 1 and 22) and 
optimizing module.
Claims 3-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10744343. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10744343 similarly claims a method comprising the step(s) of: 
setting objectives (claims 1-3 and 23);
calculating dose profiles (claims 1, 3);
creating treatment plans via modelling radiation dose profiles (claims 1-3 and 23);
selecting optimal treatment plan (claims 1-3 and 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884